Electronically Filed
                                                          Supreme Court
                                                          SCWC-15-0000400
                                                          08-AUG-2016
                                                          09:25 AM



                            SCWC-15-0000400

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          DARREN TODD SCHMIDT,
                    Petitioner/Petitioner-Appellant,

                                  vs.

                        COURTNEY MARIE CARROLL,
                    Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000400; FC-M. NO. 12-1-0003)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant’s Application for Writ

of Certiorari, filed on June 26, 2016, is hereby rejected.

           DATED:    Honolulu, Hawai#i, August 8, 2016.

Harry Eliason                       /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson